623 N.W.2d 592 (2001)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Alton Edward DAVIS, Defendant-Appellant.
No. 117362, COA No. 221395.
Supreme Court of Michigan.
April 2, 2001.
On order of the Court, the delayed application for leave to appeal from the June 8, 2000 decision of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).
*593 MICHAEL F. CAVANAGH J., states as follows:
I would concur in denial but would note such denial is without prejudice to any action defendant may bring against the Department of Corrections challenging the means the Department of Corrections is using to calculate his sentence.